Citation Nr: 1001652	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-09 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for asthma and chronic 
bronchitis, or for other respiratory disability, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for memory loss, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.

4.  Entitlement to service connection for sore muscles and 
joints, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1989 to July 
1992, to include service in the Southwest Asia theater of 
operations during the Persian Gulf War.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.

In December 2004, the Veteran testified at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the Veteran's claims file.

This matter was previously before the Board in May 2006 and 
December 2008 at which time it was remanded for additional 
development.  


FINDINGS OF FACT

1.  The Veteran has been diagnosed as having chronic low back 
strain and lumbar disc disease and his low back complaints 
have been attributed to this condition, and the preponderance 
of the evidence shows that disability was not present in 
service or until many years thereafter and is not related to 
service or to an incident of service origin.

2.  The Veteran has been diagnosed as having chronic 
bronchitis and his respiratory complaints have been 
attributed to this condition, and the preponderance of the 
evidence shows that disability was not present in service or 
until many years thereafter and is not related to service or 
to an incident of service origin.

3.  The Veteran has been diagnosed as having psychiatric 
disability and his memory loss has been attributed to this 
condition, and the preponderance of the evidence shows the 
condition was not present in service or until many years 
thereafter and is not related to service or to an incident of 
service origin

1.  The Veteran has been diagnosed as having chronic joint 
disabilities and his joint problems been attributed to this 
condition, and the preponderance of the evidence shows that 
these conditions were not present in service or until many 
years thereafter and is not related to service or to an 
incident of service origin


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2009).

2.  Asthma and chronic bronchitis, or other respiratory 
disability, was not incurred in or aggravated by service.  §§ 
1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2009).

3.  Memory loss was not incurred in or aggravated by service.  
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.317 (2009).

4.  Sore muscles and joints were not incurred in or 
aggravated by service.  §§ 1110, 1117, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  Disorders 
diagnosed after discharge may still be service connected if 
all the evidence, including pertinent service records, 
establishes that the disorder was incurred in service.  38 
C.F.R. § 3.303(d).  

In addition, the law provides for compensation for a Persian 
Gulf veteran with a qualifying chronic disability that became 
manifest during active duty in the Southwest Asia theater of 
operations or became manifest to a compensable degree within 
the prescribed presumptive period.  38 U.S.C.A. § 1117.  

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): (1) an undiagnosed illness; (2) a 
medically unexplained chronic multisymptom illness defined by 
a cluster of signs or symptoms, i.e., chronic fatigue 
syndrome, fibromyalgia, irritable bowel syndrome; or (3) any 
diagnosed illness that VA determined by regulation to warrant 
presumptive service connection.  38 U.S.C.A. § 1117(a)(2); 38 
C.F.R. § 3.317(a)(2)(i) (2009).  

Regulations clarify that there must be "objective 
indications of a qualifying chronic disability," which 
include both "signs," in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(1) and (3).  A disability 
is considered "chronic" if it has existed for six months or 
more or if the disability exhibits intermittent episodes of 
improvement and worsening over a six-month period.  38 C.F.R. 
§ 3.317(a)(4).  Signs or symptoms which may be manifestations 
of an undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to: 
fatigue, signs or symptoms involving skin, headache, muscle 
pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the upper or lower respiratory system, sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  38 U.S.C.A. § 1117(g); 38 U.S.C.A. § 
3.317(b).    

Finally, the claimed chronic disability must have been 
manifest during active service in the Southwest Asia theater 
of operations or manifest to a compensable degree by December 
31, 2011.  38 C.F.R. § 3.317(a)(1)(i).     

Compensation is not payable if there is affirmative evidence 
that 1) an undiagnosed illness was not incurred during active 
military service, 2) an undiagnosed illness was caused by a 
supervening event or condition, or 3) the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 C.F.R. § 3.317(c).  The disability 
must not be attributed to any known clinical diagnosis by 
history, physical examination, or laboratory test.  38 C.F.R. 
§ 3.317(a)(1)(ii).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).


Low Back Disability

The Veteran seeks service connection for a low back 
disability, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.  The Board notes that a December 
2006 VA examination diagnosed the Veteran with chronic low 
back strain with mild degenerative disc disease at L5-S1 
without evidence of radiculopathy.  Specifically, the Veteran 
described a constant aching pain which is exacerbated upon 
weight bearing, bending, and lifting.  Therefore, there is 
evidence of current disability.  

In his June 1992 Report of Medical History at separation, the 
Veteran self-reported that he suffered from recurrent back 
pain.  However, his June 1992 Report of Medical Examination 
at separation indicated that his spine and musculoskeletal 
system was within normal limits.  Therefore, there is no 
conclusive evidence of a chronic low back disorder in 
service.

Next, post-service evidence does not reflect chronic low back 
symptomatology for several years after service discharge.  A 
March 2001 VA lumbosacral radiology report indicated that the 
Veteran complained of pain in the lumbar area and found 
evidence of mild narrowing of the L5-S1 intevertebral joint 
space.  At a January 2003 VA examination, he complained of 
recurrent back pain but attributed it to a motor vehicle 
accident which occurred in January 2002.  The Board 
emphasizes the multi-year gap between discharge from active 
duty service in 1992 and initial reported symptoms related to 
the claimed disorder.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

	In addition, there is no competent evidence of a nexus 
between the current low back disorder and his period of 
active duty service.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The Board 
reiterates that the Veteran is competent to describe his low 
back symptomatology.  At a December 2006 VA examination, he 
expressed his belief that his back problem initially 
manifested during active service due to "bouncing around in 
his truck" while on long trips on unkempt roadways while in 
the Persian Gulf.  However, referencing a June 1993 treatment 
note indicating that the Veteran sustained a low back strain 
after injuring himself while lifting a roll of roofing 
material at his civilian occupation, the VA examiner 
concluded that the current low back disorder was not related 
to service military activities.  A January 2003 examiner 
attributed the Veteran's current back pain to his January 
2002 motor vehicle accident.  

The Board further notes that the Veteran's low back 
disability is not eligible to be considered as a qualifying 
chronic disability under 38 C.F.R. § 3.317 as it is a 
diagnosed condition.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Specifically, it has been diagnosed as chronic low 
back strain with mild degenerative disc disease at L5-S1 
without evidence of radiculopathy.   As such, service 
connection is not warranted on either a direct or presumptive 
basis.  

Asthma, Chronic Bronchitis, or Other Respiratory Disability

The Veteran also seeks service connection for a respiratory 
disability, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.  The Board notes that a December 
2006 VA examination diagnosed the Veteran with chronic 
bronchitis.  Specifically, the Veteran described a chronic 
productive cough and a history of several bouts of lower 
respiratory infections per year.    

In his June 1992 Report of Medical History at separation, the 
Veteran self-reported that he suffered from a chronic cough, 
but indicated that he never suffered from asthma or shortness 
of breath.  However, his June 1992 Report of Medical 
Examination at separation indicated that his mouth, throat, 
lungs, and chest were within normal limits.  Therefore, there 
is no conclusive evidence of a chronic respiratory disorder 
in service.

Next, post-service evidence does not reflect chronic 
respiratory symptomatology for several years after service 
discharge.  A March 2001 chest radiology report indicated 
that the Veteran smoked one pack of cigarettes per day for 15 
years and found evidence of chronic obstructive pulmonary 
disease.  The Board emphasizes the multi-year gap between 
discharge from active duty service in 1992 and initial 
reported symptoms related to the claimed disorder.  Maxson.

In addition, there is no competent evidence of a nexus 
between the current respiratory disorder and his period of 
active duty service.  Boyer, 210 F.3d at 1353; Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  The Board 
reiterates that the Veteran is competent to describe his 
respiratory symptomatology.  At his December 2006 
examination, he indicated his belief that his current 
respiratory disorder was caused by exposure to multiple 
environmental hazards during service in the Persian Gulf.  
However, at a January 2003 VA examination, the examiner noted 
that he smoked one pack of cigarettes per day (down from two 
packs per day), and found that his diagnosed chronic 
bronchitis was as likely as not secondary to smoking.  The 
December 2006 VA examiner agreed, opining that "his long 
history of cigarette smoking which has continued is certainly 
the more likely diagnosis in regards to his chronic 
bronchitis." 

The Board further notes that the Veteran's respiratory 
disorder is not eligible to be considered as a qualifying 
chronic disability under 38 C.F.R. § 3.317 as it is a 
diagnosed condition.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Specifically, as discussed above, it has been 
diagnosed most recently as chronic bronchitis.   As such, 
service connection is not warranted on either a direct or 
presumptive basis.  

Memory Loss

The Veteran also seeks service connection for memory loss, to 
include as a qualifying chronic disability under 38 C.F.R. § 
3.317.  Upon examination, he has been found to exhibit slight 
variability in some aspects of cognitive functioning.

In his June 1992 Report of Medical History at separation, the 
Veteran self-reported that he never suffered from memory 
loss, amnesia, or nervous trouble of any sort.  Furthermore, 
his June 1992 Report of Medical Examination at separation 
indicated that he was neurologically and psychologically 
within normal limits.  Therefore, there is no conclusive 
evidence of a disorder manifested by memory loss in service.

Next, post-service evidence does not reflect cognitive 
symptomatology for several years after service discharge.  At 
a January 2003 VA examination, he complained of short-term 
memory loss; however, the examiner concluded that there was 
no cognitive disorder.  At a March 2003 VA neurology 
treatment session, he reported a "cognitive decline," among 
other things, which he attributed to sarin exposure during 
service in the Persian Gulf.  The physician noted that "his 
multitude of complaints may reflect conversion disorder or 
other psychiatric etiology, even possibly malingering."  At 
a December 2006 VA mental disorders examination, the examiner 
found that were no signs of cognitive disorder or organic 
brain impairment at the time, although slight variability in 
some aspects of cognitive functioning were attributed to poor 
sleep, chronic pain, and posttraumatic stress disorder (PTSD) 
symptomatology.  The Board emphasizes the multi-year gap 
between discharge from active duty service in 1992 and 
initial reported symptoms related to the claimed disorder.  
Maxson.

In addition, there is no competent evidence of a nexus 
between the current memory loss and his period of active duty 
service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000).  The Board reiterates that the 
Veteran is competent to describe his cognitive 
symptomatology.  However, as discussed above, at a December 
2006 VA mental disorders examination, the examiner attributed 
slight variability in some aspects of cognitive functioning 
to poor sleep, chronic pain, and PTSD symptomatology rather 
than to any in-service incident.    

The Board further notes that the Veteran's memory loss is not 
eligible to be considered as a qualifying chronic disability 
under 38 C.F.R. § 3.317 as it is attributed to a diagnosed 
condition.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Specifically, it has been diagnosed as a symptom of his PTSD, 
which is already service connected.   As such, service 
connection is not warranted on either a direct or presumptive 
basis.  

Sore Muscles and Joints

The Veteran also seeks service connection for muscle and 
joint pain, to include as a qualifying chronic disability 
under 38 C.F.R. § 3.317.  The Board notes that a January 2003 
VA examination diagnosed the Veteran with tendonitis of the 
bilateral wrists and elbows as well as patellofemoral 
syndrome of the bilateral knees.  Specifically, the Veteran 
described a constant aching pain in the bilateral wrists and 
knees which is exacerbated upon weight bearing and twisting 
movements.  Therefore, there is evidence of current 
disability.  

In his June 1992 Report of Medical History at separation, the 
Veteran self-reported that he suffered from a "trick" or 
locked knee, but that he never suffered from arthritis, 
rheumatism, or bone/joint deformity.  However, his June 1992 
Report of Medical Examination at separation indicated that 
his upper extremities, lower extremities, and musculoskeletal 
system were within normal limits.  Therefore, there is no 
conclusive evidence of a chronic joint disorder in service.

Next, post-service evidence does not reflect chronic joint 
symptomatology for several years after service discharge.  A 
March 2001 VA radiology report indicated that the Veteran 
complained of persistent pain in his bilateral wrists, 
although there was no objective evidence of abnormality.  A 
December 2002 treatment note indicated that the Veteran 
reported a 10-year history of intermittent pain in his 
wrists, elbows, and knees which he attributed to exposure to 
environmental hazards in the Persian Gulf.  At a January 2003 
VA examination, he was diagnosed with bilateral wrist 
tendonitis, bilateral common extensor tendonitis of the 
elbows, and bilateral patellofemoral syndrome of the knees.  
The Board emphasizes the multi-year gap between discharge 
from active duty service in 1992 and initial reported 
symptoms related to the claimed disorder. Maxson.

In addition, there is no competent evidence of a nexus 
between the current joint disorders and his period of active 
duty service.  Boyer, 210 F.3d at 1353; Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).  The Board reiterates that 
the Veteran is competent to describe his joint 
symptomatology.  As discussed above, he reports pain in the 
bilateral wrists, elbows, and knees which he attributed to 
exposure to environmental hazards during service in the 
Persian Gulf.  However, at his January 2003 VA examination, 
the examiner opined that his joint pain was caused by 
occupational and weightlifting activities, as the Veteran 
worked in construction and roofing.  Similarly, the December 
2006 examiner opined that his occupational activities 
suggested that his history as a construction worker/roofer 
was more likely to be the etiology of any current wrist and 
knee problems.  

The Board further notes that the Veteran's joint disabilities 
are not eligible to be considered as a qualifying chronic 
disabilities under 38 C.F.R. § 3.317 as they are diagnosed 
conditions.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Specifically, they have been diagnosed as tendonitis and 
patellofemoral syndrome.   As such, service connection is not 
warranted on either a direct or presumptive basis.  

The Duty to Notify and the Duty to Assist

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  
However, the appellant bears the burden of showing harm when 
not notified whether the necessary information or evidence is 
expected to be obtained by VA or provided by the appellant.  
See Shinseki v. Sanders, 556 U.S. ___ (2009).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."

Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of a letter sent 
to the Veteran in May 2006 that fully addressed all four 
notice elements.  The letter informed him of what evidence 
was required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  Therefore, he was 
"provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  

Furthermore, the service connection claims were 
readjudicated, and a supplemental statement of the case was 
issued in September 2009.  Consequently, the Board finds that 
the duty to notify has been satisfied.

With respect to the Dingess requirements, in May 2006, the RO 
provided the Veteran with notice of what type of information 
and evidence was needed to establish disability ratings, as 
well as notice of the type of evidence necessary to establish 
an effective date.  With that letter, the RO effectively 
satisfied the remaining notice requirements with respect to 
all issues on appeal.  

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C.A.. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of 
the claim.  This duty includes assisting him or her in the 
procurement of service treatment records and other pertinent 
records, and providing an examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009). 

After a careful review of the file, the Board finds that all 
necessary development has been accomplished, and therefore 
appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
First, the RO has obtained VA treatment records and private 
treatment records.  Although exhaustive attempts were made to 
locate the Veteran's service treatment records, only the June 
1992 Report of Medical History and Report of Medical 
Examination could be found.  Further, the Veteran submitted 
additional records and lay statements in support of his 
claims, and was provided an opportunity to set forth his 
contentions during the hearing before the undersigned Acting 
Veterans Law Judge in December 2004.  Next, specific VA 
medical opinions pertinent to the issues on appeal were 
obtained in January 2003 and December 2006.  Therefore, the 
available records and medical evidence have been obtained in 
order to make adequate determination as to these claims.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance is required to fulfill 
VA's duty to assist in the development of the claims.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a low back disability, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.

Service connection for asthma and chronic bronchitis, or for 
other respiratory disability, to include as a qualifying 
chronic disability under 38 C.F.R. § 3.317, is denied.

Service connection for memory loss, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.

Service connection for sore muscles and joints, to include as 
a qualifying chronic disability under 38 C.F.R. § 3.317, is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


